DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “module…to connect…and receive…” and “power management device to sequence…” in Claim 8; “power management device to sequence…” in Claim 14; and “power management device sequences…by matching…” in Claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-4, 6-8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2016/0352101 to Koo (“Koo”).

In reference to Claim 1, Koo discloses a non-transitory machine-readable medium storing instructions executable by a processing resource (See Paragraph 137) to: transfer additional power through a power delivery cable (See Figure 2 Number 410 and Paragraphs 4-5, 51, 54, and 62); input the additional power to a component of a computing device (See Figure 2 Number 430 and Paragraphs 55, 62, 64, 75, and 122); and sequence the additional power with a main power supply of the computing device (See Figure 2 Number 400 and Paragraphs 57, 62-69, and 75).

In reference to Claim 2, Koo discloses the limitations as applied to Claim 1 above.  Koo further discloses that the component of the computing device is a graphics processing unit (GPU), central processing unit (CPU), or combinations thereof (See Paragraphs 75 and 114).

In reference to Claim 3, Koo discloses the limitations as applied to Claim 2 above.  Koo further discloses that the component includes a power dongle to receive the additional power (See Figure 2 Number 502).

In reference to Claim 4, Koo discloses the limitations as applied to Claim 1 above.  Koo further discloses that the power delivery cable is a USB Type-C cable (See Paragraphs 4, 54, and 56).

In reference to Claim 6, Koo discloses the limitations as applied to Claim 1 above.  Koo further discloses that a power adaptor is to supply additional power to the power delivery cable (See Paragraphs 4-5, 51, 54, and 62).

In reference to Claim 7, Koo discloses the limitations as applied to Claim 1 above.  Koo further discloses instructions to receive the additional power from an internal additional power supply (See Figure 2 Number 502a and Paragraphs 57 and 67).

In reference to Claim 8, Koo discloses a system comprising: a module (See Figure 2 Number 502) coupled to a component in a computing device (See Figure 2 Number 430 and Paragraphs 55, 62, 64, 75, and 122) to connect to a USB Type-C cable (See Paragraphs 4, 54, and 56) and receive additional power through the USB Type-C cable (See Paragraphs 4-5, 51, 54, and 62); a power adaptor to supply additional power to the USB Type-C cable (See Figure 2 Number 410 and Paragraphs 4-5, 51, 54, and 62); and a power management device (See Figure 2 Number 505) to sequence the additional power (See Paragraphs 57, 62-69, and 75) to a main power supply of the computing device (See Figure 2 Number 400).

In reference to Claim 11, Koo discloses the limitations as applied to Claim 8 above.  Koo further discloses that the module is a power dongle embedded in a graphics processing unit (GPU) to receive additional power and output a video signal through the USB Type-C cable  (See Paragraphs 75 and 114).

Claim(s) 1, 4, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2018/0205253 to Kwak et al. (“Kwak”).

In reference to Claim 1, Kwak discloses a non-transitory machine-readable medium storing instructions executable by a processing resource (See Paragraph 260) to: transfer additional power through a power delivery cable (See Figure 1 Number 212 and Paragraphs 52-55 and 71-73); input the additional power to a component of a computing device (See Figure 2 Number 140 and Paragraphs 71-73); and sequence the additional power with a main power supply of the computing device (See Paragraphs 71-73).

In reference to Claim 4, Kwak discloses the limitations as applied to Claim 1 above.  Kwak further discloses that the power delivery cable is a USB Type-C cable (See Paragraphs 46 and 53).

In reference to Claim 6, Kwak discloses the limitations as applied to Claim 1 above.  Kwak further discloses that a power adaptor is to supply additional power to the power delivery cable (See Figure 1 Number 213 and Paragraphs 53 and 55).

In reference to Claim 8, Kwak discloses a system comprising: a module (See Figures 1 and 2 Number 101a) coupled to a component in a computing device (See Figure 2 Number 140) to connect to a USB Type-C cable (See Figure 1 Number 212 and Paragraphs 46 and 53) and receive additional power through the USB Type-C cable (See Paragraphs 52-55 and 71-73); a power adaptor to supply additional power to the USB Type-C cable (See Figure 1 Number 213 and 52-55 and 71-73); and a power management device (See Figure 2 Number 133) to sequence the additional power (See Paragraphs 71-73) to a main power supply of the computing device (See Figures 1 and 2 Number 201b).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo as applied to Claim 1 above, and further in view of US Patent Application Publication Number 2013/0325105 to Yang (“Yang”).

In reference to Claim 9, Koo discloses the limitations as applied to Claim 8 above.  Koo is not limited as to the particular type of component that receives the power via the USB Type-C cable (See Paragraphs 4, 31-35, 54, 56, 75, and 114), but does not explicitly disclose that the component of the computing device is a motherboard.  Yang discloses a motherboard that receives power from a power supply via a USB interface (See Paragraph 16).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Koo using the motherboard receiving power via a USB interface of Yang as the component, resulting in the invention of Claim 5, because Koo is not limited to the particular type of component that receives the power via the USB Type-C cable, and the simple substitution of the motherboard receiving power via a USB interface of Yang as the component receiving power via a USB interface of Koo would have yielded the predictable result of providing power for a motherboard to operate (See Paragraph 16 of Yang and Paragraph 75 of Koo).

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo as applied to Claim 8 above, and further in view of “Asus USB 3.1 UPD Panel Upgrade Kit: USB Type-C, 10Gb/s, 100W power delivery” by Anton Shilov (“Shilov”).

In reference to Claim 9, Koo discloses the limitations as applied to Claim 8 above.  Koo is not limited as to the particular type of device that supplies the power to the module through the USB Type-C cable (See Paragraphs 13, 31-35, 49, 51, and 135), but does not explicitly disclose an additional power supply positioned in an expansion slot of the computing device to receive power from the power adaptor and deliver power to the module through the USB Type-C cable.  Shilov discloses a power supply positioned in an expansion slot of a computing device to receive power from a power adapter and deliver power to a module of a USB device through a USB Type-C cable (See Page 1 Paragraphs 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Koo using the USB Type-C Power Delivery expansion slot power supply of Shilov, resulting in the invention of Claim 9, because Koo is not limited to the particular type of power supply device that supplies power through the USB cable, and the simple substitution of the USB Type-C Power Delivery expansion slot power supply of Shilov as the power supply of Koo would have yielded the predictable result of supplying the connected device with up to 100W of power (See Page 1 Paragraph 3 of Shilov) by using an expansion slot and Molex power connectors, thus not requiring additional external connections (See Page 1 Paragraphs 2-3 of Shilov), and thus supplying high-capacity power required by the electronic device (See Paragraphs 12-14 of Koo).

In reference to Claim 10, Koo and Shilov disclose the limitations as applied to Claim 9 above.  Koo further discloses that the voltage of the additional power supply matches the voltage of the main power supply (See Paragraph 78-79, 120, and 132).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo as applied to Claim 8 above, and further in view of Yang and US Patent Application Publication Number 2007/0035915 to Chen et al. (“Chen”).

In reference to Claim 12, Koo discloses the limitations as applied to Claim 8 above.  Koo is not limited as to the particular type of component that receives the additional power via the USB Type-C cable connected to a USB flex port (See Paragraphs 4, 31-35, 54, 56, 75, and 114), but does not explicitly disclose that the flex port is a removable flex port connected to a motherboard to receive the additional power through the USB Type-C cable.  Yang discloses a motherboard that receives power from a power supply via a USB interface flex port through a USB cable (See Paragraph 16).  Chen discloses a removable USB flex port connected to a motherboard (See Paragraphs 21-24).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Koo using the motherboard receiving power via a USB interface of Yang as the component, and using the removable USB flex port interface of Chen as the USB flex port interface resulting in the invention of Claim 12, because Koo is not limited to the particular type of component that receives the additional power via the USB Type-C cable, and the simple substitution of the motherboard receiving power via a USB flex port interface of Yang as the component receiving power via the USB flex port of Koo would have yielded the predictable result of providing power for a motherboard to operate (See Paragraph 16 of Yang and Paragraph 75 of Koo); and because the simple substitution of the removable USB flex port connected to a motherboard of Chen as the USB flex port connected to a motherboard of Koo and Yang would have yielded the predictable result of allowing for a connecting interface on the front panel of the computing device that is convenient for users and can be easily replaced (See Paragraphs 6-8 of Chen).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo, Yang, and Chen.

In reference to Claim 13, Koo discloses a computing device (See Figure 2 Number 500) comprising: a power dongle  (See Figure 2 Number 502) coupled to a graphics processing unit (GPU) (See Figure 2 Number 430 and Paragraphs 55, 62, 64, 75, 114, and 122) of a computing device to connect to a USB Type-C cable (See Paragraphs 4, 54, and 56) and provide additional power to the graphics processing unit (See Paragraphs 4-5, 51, 54, and 62); a flex port (See Figure 2 umber 503) coupled to a component of the computing device (See Figure 2 Number 420) to provide additional power to the component (See Paragraphs 4-5, 51, 54, and 63); an internal power supply (See Figure 2 Number 501a) to supply additional power to the removable flex port (See Paragraphs 4-5, 51, 54, and 63), wherein the internal power supply is internal to the computing device (See Figure 2); and an external power adaptor to supply additional power to the power dongle (See Figure 2 Number 410 and Paragraphs 4-5, 51, 54, and 62).  Koo is not limited as to the particular type of component that receives the additional power via the USB Type-C cable connected to the USB flex port (See Paragraphs 4, 31-35, 54, 56, 75, and 114), but does not explicitly disclose that the flex port is a removable flex port connected to a motherboard of the computing device to receive the additional power through the USB Type-C cable and flex port.  Yang discloses a motherboard of a computing device that receives power from a power supply via a USB interface flex port through a USB cable (See Paragraph 16).  Chen discloses a removable USB flex port connected to a motherboard (See Paragraphs 21-24).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Koo using the motherboard receiving power via a USB interface of Yang as the component, and using the removable USB flex port interface of Chen as the USB flex port interface resulting in the invention of Claim 13, because Koo is not limited to the particular type of component that receives the additional power via the USB Type-C cable, and the simple substitution of the motherboard receiving power via a USB flex port interface of Yang as the component receiving power via the USB flex port of Koo would have yielded the predictable result of providing power for a motherboard to operate (See Paragraph 16 of Yang and Paragraph 75 of Koo); and because the simple substitution of the removable USB flex port connected to a motherboard of Chen as the USB flex port connected to a motherboard of Koo and Yang would have yielded the predictable result of allowing for a connecting interface on the front panel of the computing device that is convenient for users and can be easily replaced (See Paragraphs 6-8 of Chen).

In reference to Claim 14, Koo, Yang, and Chen disclose the limitations as applied to Claim 13 above.  Koo further discloses a power management device (See Figure 2  505) to sequence the supply of additional power to a main power of the computing device (See Figure 2 Number 506 and Paragraphs 57, 62-69, and 75).

In reference to Claim 15, Koo, Yang, and Chen disclose the limitations as applied to Claim 14 above.  Koo further discloses the power management device sequences the additional power with the main power by matching the input of addition power to the input of main power (See Paragraphs 57, 62-69, and 75).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “additional power” in Lines 3, 4, and 5.  It is unclear as to what the power is additional to.

Claim 6 recites the limitation “a power adapter is to supply additional power…” in Lines 1-2.  The use of the phrase “is to” renders it unclear as to whether the power adapter actually supplies additional power.

Claim 7 recites the limitation “internal additional power supply” in Lines 2-3.  It is unclear as to what the power supply is internal to.  It is further unclear as to what the power supply is additional to.

Claim 8 recites the limitation “additional power” in Lines 3, 4, and 5.  It is unclear as to what the power is additional to.

Claim 8 recites the limitation “supply additional power to the USB Type-C cable” in Line 4.  It is unclear as to whether this is the same “additional power” recited in Line 3.

Claim 9 recites the limitation “additional power supply” in Line 2.  It is unclear as to what the power supply is additional to.

Claim 9 recites the limitation “receive power from the power adapter” in Lines 2-3.  It is unclear as to whether this is the same as the “additional power” supplied by the power adapter in Claim 8.

Claim 9 recites the limitation “deliver power to the module” in Line 3.  It is unclear as to whether this is the same as the “additional power” received by the module in Claim 8.

Claim 11 recites the limitation “additional power” in Line 2.  It is unclear as to this is the same as the “additional power” received by the module in Claim 8.

Claim 12 recites the limitation “flex port” in Line 1.  It is unclear as to what a flex port is.

Claim 12 recites the limitation “additional power” in Line 2.  It is unclear as to this is the same as the “additional power” received by the module in Claim 8.

Claim 13 recites the limitation “a computing device” in Lines 2-3.  It is unclear as to this is the same as the “computing device” of Claim 1.

Claim 13 recites the limitation “additional power” in Lines 3-4, 5, 6, and 8.  It is unclear as to what the power is additional to.

Claim 13 recites the limitation “flex port” in Lines 5 and 7-8.  It is unclear as to what a flex port is.

Claim 13 recites the limitation “external power adapter” in Line 9.  It is unclear as to what the power adapter is external to.

Claim 14 recites the limitation “the supply of additional power” in Line 2.  It is unclear as to whether this refers to the supply of additional power from the internal power supply or the supply of additional power from the external power supply.

Claim 14 recites the limitation “the additional power” in Line 2.  It is unclear as to whether this refers to the additional power from the internal power supply or the additional power from the external power supply.

Claim 14 recites the limitation “the input of addition[al] power” in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claims. 

Dependent claims inherit the indefiniteness of their parent claims and are rejected under similar reasoning.

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Claims 5 and recite the limitation “flex port”.  The disclosure as originally filed also recites the term “flex port”, but provides no details as to what a flex port is.  As the term does not have an ordinary and customary meaning to those of ordinary skill in the art, the  meaning of the term in the claims is not ascertainable by reference to the description.

Conclusion

The art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186